

STOCK VOTING AGREEMENT
 
STOCK VOTING AGREEMENT (this “Agreement”), dated as of June 21, 2006 by and
between JACK L. BROZMAN (“Stockholder”) and LIBERTY PARTNERS HOLDINGS 28 LLC, a
Delaware limited liability company (“Buyer”).
 
WHEREAS, concurrently herewith, Buyer, Teach Acquisition Corporation, a Delaware
corporation and a wholly owned subsidiary of Buyer ( “Merger Sub”), and Concorde
Career Colleges, Inc., a Delaware corporation (“Company”), are entering into an
Agreement and Plan of Merger of even date herewith (such Agreement in the form
attached hereto as Exhibit A being the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into Company (the “Merger”); and
 
WHEREAS, Stockholder is the beneficial owner (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) as of the date hereof of that
number of shares of common stock, $.10 par value per share (the “Common Stock”),
of Company, or other securities exercisable or exchangeable for, or convertible
into, Common Stock of the Company, in each case as set forth opposite his name
on Schedule I attached hereto (such Common Stock and other securities
collectively referred to as the “Existing Shares,” and together with any shares
of Common Stock acquired after the date hereof and prior to the termination
hereof, including upon the exercise, exchange or conversion of any security or
right to acquire shares of Common Stock and any shares of Common Stock issued as
the result of any stock split, stock dividend, reorganization, recapitalization
or other change in the capital structure of the Company, hereinafter
collectively referred to as the “Shares”); and
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of its stockholders that Merger Sub be merged with and into the
Company and, to that end, has approved the merger of Merger Sub with and into
the Company in accordance with the laws of the State of Delaware and the
provisions of the Merger Agreement and this Agreement, including for purposes of
rendering the restrictions of Section 203 of the Delaware General Corporation
Law inapplicable to this Agreement, the Merger Agreement, the Merger and the
other transactions contemplated hereby and thereby, and has unanimously
recommended that the Merger Agreement and the transactions contemplated thereby
be approved by the Company’s stockholders; and
 
WHEREAS, Buyer and Merger Sub have entered into the Merger Agreement in reliance
on and in consideration of Stockholder’s representations, warranties, covenants
and agreements hereunder.
 
NOW, THEREFORE, in consideration of the mutual agreements, promises and
covenants set forth herein and the recitals set forth above, and other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.
 
1.  Agreement to Vote. Stockholder hereby revokes any and all previous proxies
with respect to the Shares and irrevocably agrees to vote and otherwise act
(including pursuant to written consent), or cause the holder of record on any
applicable record date to vote or otherwise act (including pursuant to written
consent), with respect to all of the Shares, (a) for the approval and the
adoption of the Merger and the Merger Agreement, as the same may be amended from
time to time, all agreements relating to the Merger and all actions relating
thereto; and (b) against (i) any Acquisition Proposal (as defined in the Merger
Agreement), (ii) any material change in the capitalization of Company or any
subsidiary of Company, or the corporate structure of Company or any subsidiary
of Company and (iii) any other proposal or transaction which could, or could
reasonably be expected to, impede, interfere with, postpone, discourage,
adversely affect, prevent or delay the Merger or the Merger Agreement or any of
the transactions contemplated thereby, in each case, at any meeting or meetings
of the stockholders of Company called and at any adjournment, postponement or
continuation thereof, and on every action or approval by written consent of the
stockholders of Company. In the event that a meeting of the stockholders of
Company is held, Stockholder shall, or shall cause the holder of record on any
applicable record to, appear at such meeting or otherwise cause the Shares to be
counted as present thereat for purposes of establishing a quorum. Stockholder
shall not enter into any agreement with any person to vote or give instructions
in any manner inconsistent with this Section 1. The foregoing shall remain in
effect with respect to the Shares until the termination of this Agreement.
Stockholder hereby agrees to, execute such additional documents as Buyer may
reasonably request to effectuate the foregoing.
 
 
1

--------------------------------------------------------------------------------

 
2.  Irrevocable Proxy. Stockholder hereby appoints the directors on the Board of
Directors of Buyer, and each of them, as his proxy to vote all of the Shares at
any meeting of the stockholders of Company or any adjournment, postponement or
continuation thereof on the matters described in Section 1 hereof, and to
execute and deliver any written consents to fulfill Stockholder’s obligations
under this Agreement. This proxy is coupled with an interest and is irrevocable
until the termination of this Agreement, at which time it shall terminate.
 
3.  Agreement not to Exercise Appraisal Rights. Stockholder shall not exercise
any rights (including under section 262 of the Delaware General Corporation Law)
to demand appraisal of any Shares that may arise with respect to the Merger or
the Merger Agreement.
 
4.  Representations and Warranties of Stockholder. Stockholder represents and
warrants to Buyer as follows:
 
4.1.  Ownership of Shares. On the date hereof, the Existing Shares are all of
the securities of Company currently owned, beneficially or otherwise, by
Stockholder. On the Closing Date, the Shares will constitute all of the
securities of Company owned, beneficially or otherwise, by Stockholder. Other
than as set forth on Schedule I attached hereto, Stockholder does not hold,
whether of record or beneficially, or have any rights to acquire any shares of
Common Stock. Stockholder has sole voting power, sole power of disposition, sole
power to issue instructions with respect to the matters set forth herein and
sole power to agree to all of the matters set forth in this Agreement, in each
case, with respect to all of the Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable United States federal and
state securities laws and this Agreement. Stockholder is the beneficial owner of
the Shares and currently has, and at Closing (as defined in the Merger
Agreement) will have, good, valid and marketable title to the Shares, free and
clear of all liens, encumbrances, restrictions, options, warrants, rights to
purchase, voting trusts or agreements, proxies and claims of every kind (other
than the encumbrances created by this Agreement and other than restrictions on
transfer under applicable United States federal and state securities laws).
 
 
2

--------------------------------------------------------------------------------

 
4.2.  Authority; Binding Agreement. Stockholder has the full right, power and
authority to execute and deliver this Agreement and to perform all of his
obligations under this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Stockholder and
constitutes a legal, valid and binding agreement of Stockholder, enforceable
against Stockholder in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
similar laws, now or hereafter in effect affecting creditors’ rights and
remedies generally or general principles of equity. Neither the execution,
delivery and performance of this Agreement by Stockholder nor the consummation
by Stockholder of the transactions contemplated hereby will (i) violate, or
require any consent, approval or notice under, any provision of any judgment,
order, decree, statute, law, rule or regulation applicable to Stockholder or the
Shares or (ii) constitute a violation of, conflict with or constitute a default
under, any contract, commitment, agreement, understanding, arrangement or other
restriction of any kind to which Stockholder is a party or by which Stockholder
is bound.
 
4.3.  Reliance on Agreement. Stockholder understands and acknowledges that
Merger Sub and Buyer each are entering into the Merger Agreement in reliance
upon Stockholder’s execution and delivery of this Agreement. Stockholder
acknowledges that the agreement set forth in Section 1 hereof is granted in
consideration for the execution and delivery of the Merger Agreement by Merger
Sub and Buyer.
 
5.  Certain Restrictions. Stockholder shall not, directly or indirectly, take
any action that would make any representation or warranty of Stockholder
contained herein untrue or incorrect.
 
6.  Certain Covenants of Stockholder. Except in accordance with the provisions
of this Agreement, Stockholder hereby agrees with, and covenants to, Buyer as
follows:
 
6.1.  Transfer. Stockholder shall not (a) transfer (which term shall include for
the purposes of this Agreement, any sale, gift, pledge, assignment, encumbrance
or other disposition) or consent to any transfer of, any or all of the Shares or
any interest therein, except pursuant to the Merger and the Merger Agreement,
(b) enter into any contract, option or other agreement or understanding with
respect to any transfer of any or all such Shares or any interest therein, (c)
grant any proxy, power-of-attorney or other authorizations in or with respect to
such Shares or (d) deposit such Shares into a voting trust or enter into a
voting agreement or similar arrangement with respect to the Shares. Stockholder
shall submit to Company, promptly after the execution of this Agreement, any and
all certificates representing the Shares and Stockholder agrees with, and hereby
consents to the inscription on all such certificates prior to their prompt
return to Stockholder of the following legend by Company on such certificates:
“The shares of Common Stock, $.10 par value, of the Company, represented by this
certificate are subject to a Stock Voting Agreement, dated as of June 21, 2006,
and may not be sold or otherwise transferred, except in accordance therewith.
Copies of such Agreement may be obtained at the principal executive office of
the Company.”
 
6.2.  Solicitation. Prior to the Effective Time (as defined in the Merger
Agreement), Stockholder shall not, and he shall use his best efforts to direct
and cause his affiliates, and their respective agents and representatives not
to, directly or indirectly, (a) initiate, solicit, encourage or otherwise take
any action to facilitate any inquiries or the making of any proposal or offer
with respect to an Acquisition Proposal (as defined in the Merger Agreement) or
(b) engage in any negotiations concerning, or provide any confidential
information or data to, or have any discussions with, or afford access to any of
the properties, assets or books and records of Company or any of its
subsidiaries to, or enter into any agreement, commitment or arrangement with,
any person relating to an Acquisition Proposal. Stockholder shall immediately
cease and cause to be terminated all existing activities, discussions and
negotiations by Stockholder or any of his affiliates, or their respective agents
or representatives, with respect to any Acquisition Proposal. Stockholder shall
(i) as promptly as reasonably practicable (but in no event later than the day
after receipt) notify Buyer if any such inquiries, proposals or offers are
received by, any such information is requested from, or any such discussions or
negotiations are sought to be initiated or continued with, any such third party
and (b) identify the terms and conditions of any Acquisition Proposal (including
any subsequent changes, modifications and amendments thereto) and the identity
of the third party making such Acquisition Proposal.
 
 
3

--------------------------------------------------------------------------------

 
6.3.  Notifications. Stockholder shall, while this Agreement is in effect,
notify Buyer in writing promptly, but in no event later than two days after such
acquisition, of any securities of Company acquired by Stockholder after the date
hereof.
 
6.4.  Waiver. Stockholder hereby unconditionally waives all of his rights,
remedies and interests in, to and under any and all agreements, arrangements,
contracts and understandings, whether written or otherwise, to or by which the
Company or its assets or properties are subject or bound, which rights, remedies
and interests, including any rights of first refusal or rights to consent or
object, whether directly or indirectly, prohibit, restrict or otherwise impair
(or would reasonably be expected to prohibit, restrict or impair) the ability of
the Company or any stockholder of the Company, including Stockholder, to perform
the obligations of such person hereunder or the ability of any party to the
Merger Agreement to perform its obligations thereunder or to consummate the
transactions contemplated thereby, including the Merger. This waiver is
irrevocable until the termination of this Agreement pursuant to Section 7(ii),
at which time it shall terminate.
 
7.  Termination. This Agreement shall terminate on the earlier of (i) the
Effective Time or (ii) immediately after the termination of the Merger Agreement
in accordance with its terms.
 
8.  Certain Events. This Agreement and the obligations hereunder shall, while
this Agreement is in effect, attach to the Shares and shall be binding upon any
person to whom record or beneficial ownership of such Shares shall pass, whether
by operation of law or otherwise, including Stockholder’s administrators or
successors. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization or other change in the capital structure of
Company affecting the Shares or the acquisition of additional shares or other
voting securities of the Company by Stockholder, the number of Shares listed on
Schedule I beside the name of Stockholder shall be adjusted appropriately, and
this Agreement and the obligations hereunder shall attach to any additional
Shares or other voting securities of Company issued to or acquired by
Stockholder.
 
9.  Action in Stockholder Capacity Only. Stockholder makes no agreement or
understanding herein as a director of Company. Stockholder has executed and
delivered this Agreement solely in his capacity as a holder of record and
beneficial owner of the Shares, and nothing herein shall limit or affect any
actions taken in his capacity as a director of Company.
 
 
4

--------------------------------------------------------------------------------

 
10.  Miscellaneous.
 
10.1.  Disclosure. Stockholder shall permit Buyer and the Company to publish and
disclose in all documents and schedules filed with the Securities and Exchange
Commission, and any press release or other disclosure document that Buyer or the
Company determines to be necessary or desirable in connection with the Merger
and any transactions related to the Merger, Stockholder’s identity and ownership
of Shares and the nature of Stockholder’s commitments, arrangements and
understandings under this Agreement.
 
10.2.  Further Assurances. Subject to the terms and conditions of this
Agreement, Stockholder shall use his best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary to fulfill
such Stockholder’s obligations under this Agreement. Stockholder shall at all
times publicly support the Merger.
 
10.3.  Notices. All notices, documents, or other communications to be given
hereunder shall be in writing and shall be deemed validly given if delivered by
messenger, facsimile transmission (with a confirming copy sent by overnight
courier), or express overnight delivery, or sent by certified mail, return
receipt requested, as follows:
 
If to Buyer, to:


Liberty Partners Holdings 28 LLC
c/o Liberty Partners
1177 Avenue of the Americas
34th Floor
New York, New York 10036
Telephone: 212-541-7676
Telecopier: 212- 649-6076
Attention: G. Michael Stakias


with a copy (which shall not constitute notice) to:


Blank Rome LLP
One Logan Square
Philadelphia, Pennsylvania 19103
Telephone: 215-569-5500
Telecopier: 215-569-5500
Attention: Ronald Fisher, Esquire


 
5

--------------------------------------------------------------------------------

 
If to Stockholder, to:


Jack L. Brozman
President and Chief Executive Officer
Concorde Career Colleges, Inc.
5800 Foxridge Drive
Mission, Kansas 66202
Telephone: 913-831-9977
Telecopier: 913-831-6460


with a copy (which shall not constitute notice) to:


Bryan Cave LLP
1200 Main Street, Suite 3500
Kansas City, MO 64105
Telephone: 816-374-3200
Telecopier: 816-374-3300
Attention: Thomas W. Van Dyke, Esquire


or such other persons or addresses as may be designated in writing by the party
to receive such notice. Any notice delivered by messenger shall be deemed
received when such delivery is tendered; notices sent by facsimile transmission
shall be deemed received upon faxed confirmation of receipt; notices mailed in
the manner provided above, shall be deemed received on the third day after such
are postmarked; and notices delivered by other methods shall be deemed received
when actually received by the addressee or its authorized agent.


10.4.  Interpretation. The words “includes” and “including” and their
syntactical variants mean “includes, but is not limited to” and “including,
without limitation,” and corresponding syntactical variant expressions. The
article and section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the parties hereto and
shall not in any way affect the meaning or interpretation of this Agreement.
 
10.5.  Entire Agreement. This Agreement together with the documents expressly
referred to herein, constitute the entire agreement and understanding of the
parties with respect to the subject matter contained herein and supersede any
and all prior agreements and understandings relating to the subject matter
hereof.
 
10.6.  Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.
 
10.7.  Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, assigns, heirs and
personal representatives, and, in the case of Stockholder, any other person to
whom record or beneficial ownership of any Shares shall pass, whether by
operation of law or otherwise, but neither this Agreement nor any rights,
interests, remedies or obligations hereunder shall be assigned by any party
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party hereto, except that Buyer may assign any or all of
its rights, interests, remedies, or obligations hereunder to any of its wholly
owned subsidiaries without the prior written consent of Stockholder.
 
 
6

--------------------------------------------------------------------------------

 
10.8.  Governing Laws. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflicts of law.
 
10.9.  Injunctive Relief; Jurisdiction. Stockholder agrees that irreparable
damage would occur and that Buyer would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that Buyer shall be entitled to an injunction or injunctions
to prevent breaches by Stockholder of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Delaware or in any Delaware state court (collectively,
the “Courts”), this being in addition to any other remedy to which Buyer is
entitled at law or in equity. In addition, each of the parties hereto (i)
irrevocably consents to the submission of such party to the personal
jurisdiction of the Courts in the event that any dispute arises out of this
Agreement or any of the transactions contemplated hereby, (ii) agrees that such
party will not attempt to deny or defeat such party to the personal jurisdiction
by motion or other request for leave from any of the Courts and (iii) agrees
that such party will not bring any action relating to this Agreement or any of
the transactions contemplated hereby in any court other the Courts.
 
10.10.  Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall be deemed to be an original, but which
together shall constitute one and the same instrument.
 
10.11.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability or the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 
**************



 
 
7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Stock Voting Agreement
to be executed and delivered as of the date first above written.




LIBERTY PARTNERS HOLDINGS 28 LLC
 

 
By:
Liberty Partners, L.P., its Sole Manager

By: PEB Associates, Inc., its General Partner


By:___________________________
Name: G. Michael Stakias
Title: President






_______________________________________
JACK L. BROZMAN







 
 
 

--------------------------------------------------------------------------------

 



Exhibit A
Merger Agreement


See Attached.

057223.00125/11554399v.2
 
 

--------------------------------------------------------------------------------

 



Schedule I


Stockholder Name
Number of Shares
Jack L. Brozman
699,363 (of which 88,000 issuable upon the exercise of options)




